Citation Nr: 1519857	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to higher disability ratings for left knee limitation of extension, initially rated as 10 percent disabling prior to December 10, 2007, and rated as 20 percent disabling since.

2.  Entitlement to an initial disability rating higher than 10 percent for right knee limitation of extension.

3.  Entitlement to a higher disability rating for traumatic arthritis of the left knee with limitation of flexion, currently rated as 10 percent disabling. 

4.   Entitlement to a higher disability rating for traumatic arthritis of the right knee with limitation of flexion, currently rated as 10 percent disabling. 

5.   Entitlement to a higher disability rating for degenerative joint disease of the lumbosacral spine, currently rated as 20 percent disabling. 

6.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral shoulder disabilities, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral elbow disabilities, and if so, whether service connection is warranted.

8.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for finger disabilities of the bilateral hands, and if so, whether service connection is warranted.

9.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hip disabilities, and if so, whether service connection is warranted.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in relevant part, granted separate 10 percent disability ratings for limitation of extension of both knees, effective August 7, 2006; continued 10 percent disability ratings for traumatic arthritis of both knees and a 20 percent disability rating for DJD of the lumbosacral spine; and declined to reopen previously denied claims of entitlement to service connection for bilateral shoulder conditions, bilateral elbow conditions, finger conditions of the bilateral hands, bilateral hip conditions, and cervical myositis (claimed as neck pain).

In a May 2013 rating decision, the RO increased the Veteran's disability rating for left knee extension to 20 percent, effective December 10, 2007.

The issues of entitlement to higher disability ratings for the service-connected bilateral knee and lumbosacral spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO, inter alia, denied entitlement to service connection for bilateral hip, shoulder, and elbow disabilities, for finger disabilities of the bilateral hands, and for a neck disability; and the Veteran did not perfect an appeal with respect to the denial of these claims.

2.  Evidence received since the August 2005 rating decision does not relate to a previously unestablished element of the claim or raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

1.  The August 2005 rating decision that denied the Veteran's claims of entitlement to service connection for bilateral hip, shoulder, and elbow disabilities, finger disabilities of the bilateral hands, and a neck disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the August 2005 rating decision is not new and material, and therefore, claims of entitlement to service connection for bilateral hip, shoulder, and elbow disabilities, finger disabilities of the bilateral hands, and a neck disability are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

An adequate notice letter was sent to the Veteran in October 2009.  The notice explained the meaning of "new and material evidence."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The notice also included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. Cf. 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

As for the duty to assist, the Veteran's service treatment records (STRs) were obtained and he has provided multiple statements regarding his claimed disabilities.  He did not, however, identify any treatment records for the disabilities.  There is no indication of outstanding treatment records pertaining to the claimed disabilities. 

While the Veteran has not been afforded a VA examination with respect to these claims, such was not warranted in this case.  See 38 C.F.R. § 3.159(c)(4)(iii) (2014) (providing that the duty to provide a medical examination or obtain a medical opinion "applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured."); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.)

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating these claims.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

II.  New and Material Evidence 

In an August 2005 rating decision, the RO denied claims of entitlement to service connection for bilateral hip, shoulder, elbow, and finger disabilities, and a neck disability.  The Veteran filed a timely notice of disagreement (NOD) with respect to these claims in August 2006; however, he did not timely file a substantive appeal following issuance of a December 2006 statement of the case (SOC).  The RO closed the appeal.  Moreover, no additional evidence relevant to the claims was associated with the claims file within one year of the August 2005 rating decision.  Cf. 38 C.F.R. § 3.156(b).  Thus, the August 2005 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence would be new and material if it would, in conjunction with other evidence of record, trigger VA's duty to provide an examination.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the August 2005 rating decision, relevant evidence of record included the Veteran's service treatment records (STRs), July 2004 and September 2004 VA joint examination reports, and a September 2004 statement from the Veteran.  

Evidence received since the August 2005 rating decision consists of multiple, duplicative statements from the Veteran dated in December 2007, September 2009, November 2010, and January 2014.  In these statements the Veteran asserted that he continued to have pain in his elbows, shoulders, fingers, neck, and hips.  He also reported that these disabilities caused difficulty driving and typing, using bathroom facilities, and using a cell phone.  These contentions are essentially the same as those made in his August 2006 NOD, prior to readjudication of the claim in the December 2006 SOC. 

The August 2005 denials were premised on the absence of evidence relating the claimed disabilities to service.  The RO also noted the absence of medical evidence of current disabilities.

Evidence obtained since the 2006 SOC has not abrogated these deficiencies.  The newly received evidence is not new and material because it is duplicative and does not raise a reasonable possibility of substantiating the claim.  In this regard, it would not trigger VA's duty to provide an examination or opinion because it does not indicate that the claimed disabilities may be related to service.  See 38 U.S.C.A. § 5103A(d) (2014).  

The Veteran has not submitted new or material evidence with respect to his claims of entitlement to service connection for bilateral hip, shoulder, elbow disabilities, finger and neck disabilities.  The claims are not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has not been received, the petition to reopen claims of entitlement to service connection for bilateral hip, shoulder, and elbow disabilities, for finger disabilities of the bilateral hands, and for a neck disability is denied.


	
REMAND

The Veteran was afforded VA examinations for his service-connected knee and lumbar spine disabilities during the appeal period in October 2009 and May 2013.  On his June 2013 VA Form 9, he described symptoms indicative of increased knee disability since the prior examination.  He is entitled to a new examination of his knees.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Additionally, following the October 2009 VA examination, the Veteran asserted that his joint disabilities had increased in severity.  Nonetheless, many findings of the May 2013 VA examination showed improvement of the service-connected knee and spine disabilities.  Thus, a new examination is warranted to clarify discrepancies between the examination reports and to ensure that all limitation of lumbar spine and knee motion is properly addressed as required by precedent case law.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. § 4.3 (2014).

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for VA examinations of the lumbar spine and knees.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

With respect to the service-connected lumbosacral spine disability, the examiner should:

a)  Report the Veteran's range of lumbosacral spine motion in degrees.  To the extent possible reconcile differing findings between the October 2009 and May 2013 VA examination reports to the extent that the October 2009 report showed greater limitation of extension.

b)  Determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain, or has been since December 2007.  To the extent possible reconcile differing findings between the VA examination reports where the October 2009 report described symptoms of fatigue, stiffness, and spasms, and the May 2013 report did not.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine the angle of any ankylosis.

d)  Determine the severity of associated neurological manifestations, including any bowel or bladder dysfunction, or radiculopathy or sciatic neuropathy affecting the lower extremities.  Specific nerves affected should be identified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  Additionally the approximate date of onset with accompanying severity of any neurological manifestations should be noted.

e)  Report the frequency of any bed rest prescribed by a physician and treatment by a physician in one-year increments since December 2007.

With respect to the service-connected bilateral knee disabilities, the examiner should:

a)  Report the Veteran's ranges of flexion and extension of each knee in degrees.  To the extent possible reconcile differing findings between the October 2009 and May 2013 VA examination reports to the extent that the October 2009 report showed greater limitation of left knee extension.

b)  Determine whether either knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, swelling, or flare-ups, or has been so manifested since August 2006.  To the extent possible reconcile differing findings between the VA examination reports where the October 2009 report described flare-ups of knee disability and symptoms of instability, stiffness, and weakness, and the May 2013 report described excess fatigability.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Given the Veteran's reports noted in the October 2009 VA examination, state whether there has been lateral instability or subluxation of either knee since August 2006, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

The examiner must provide reasons for all opinions.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


